Citation Nr: 0830332	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  06-20 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial increased rating for PTSD, 
currently rated as 30 percent disabling.

2.  Entitlement to a permanent and total disability rating 
for non-service-connected pension.

3.  Entitlement to service connection for hypertension to 
include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The competent medical evidence of record shows that the 
veteran's service-connected PTSD was characterized by 
deficiencies in most areas of social functioning and some 
areas of occupational functioning including sleep disturbance 
with nightmares, paranoid thought content, hypervigilence, 
avoidance behavior restricted range of affect, feelings of 
detachment and estrangement of others; the veteran was 
assigned a GAF score of 50.  

2.  The veteran was born in February 1947 and has a general 
education development certificate (GED).  His past primary 
work experience was as a logger and he has not worked 
fulltime since 2000.  

4.  The combined impact of the veteran's service-connected 
and non-service-connected disorders permanently precludes him 
from engaging in all forms of substantially gainful 
employment consistent with his age, education, and work 
experience. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial 70 percent 
disability rating and no higher have been met for service-
connected PTSD for the entire period of the appeal.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 C.F.R. §§ 4.126, 
4.130, Diagnostic Code 9411 (2007).  

2.  The criteria for a permanent and total rating for 
purposes of entitlement to non-service-connected disability 
pension have been met. 38 U.S.C.A. § 1521 (West 2002); 38 
C.F.R. §§ 3.2, 3.3, 4.16, 4.17 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

An October 2004 VCAA letter informed the veteran of what 
evidence was required to substantiate his claims for service 
connection for PTSD and non-service-connected pension.  This 
letter also informed him of his and VA's respective duties 
for obtaining evidence.  The VCAA letter requested the 
veteran to provide any evidence in his possession and he was 
informed that it was ultimately his responsibility to ensure 
that VA received any evidence not in the possession of the 
Federal government.  

As the March 2005 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
PTSD, this claim is now substantiated.  As such, his filing 
of a notice of disagreement as to this determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  In cases like this one, where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been substantiated; thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Thus, no further notice is required and the Board finds no 
evidence of prejudicial error in proceeding with final 
appellate consideration of the veteran's claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the duty to assist, the claims file contains 
service medical records, VA treatment records, private 
treatment records and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim.  The veteran submitted a VCAA response form in 
May 2006 indicating that he had no other information or 
evidence to give VA to substantiate his claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim. 

II.  Merits of the Claim for an Increased Rating

The veteran filed a claim for PTSD in June 2004.  The RO 
granted his claim for PTSD at 30 percent disabling with an 
effective date of June 26, 2004.  The veteran appeals this 
decision contending that the current disability rating should 
be higher.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

Where, as in the instant case, the appeals arise from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126.  

The veteran's service-connected PTSD is presently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  PTSD is rated pursuant to the General Rating Formula 
for Mental Disorders.  Id.    

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  The use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  In determining whether 
the veteran meets the criteria for a 70% rating, the Board 
must consider whether the veteran has deficiencies in most of 
the following areas:  work, school, family relations, 
judgment, thinking, or mood.  Bowling v. Principi, 15 Vet. 
App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  A score of 41-50 reflects serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupation, or school functioning (e.g., no friends, 
unable to keep a job).

The medical evidence of record consists of VA examination 
reports, dated in January 2005 and January 2007.  In 
addition, the veteran provided additional information in the 
May 2005 notice of disagreement and the June 2008 Board 
hearing.  The Board finds that this evidence, the most 
pertinent of which is summarized below, shows that the 
veteran's condition as a whole more closely approximates the 
criteria for a rating of 70 percent rather than the currently 
assigned 30 percent.  

The claims file includes medical evidence that shows that the 
veteran's PTSD affects his ability to function appropriately 
and effectively.  The January 2005 VA examination revealed 
that the veteran had difficulty sleeping with recurrent 
dreams of the trauma he experienced in Vietnam.  He also 
reported recurrent and intrusive recollection of trauma.  
When the veteran is reminded about experiences in Vietnam, he 
becomes extremely distressed and has had physical reactions, 
including increased heart rate and feeling sick to his 
stomach.  The veteran persistently avoids stimuli associated 
with his experience in Vietnam and a numbing of general 
responsiveness as indicated by efforts on his part to avoid 
thoughts, feelings, conversations, activities, places or 
people which stand a chance at arousing recollections of 
trauma.  He avoids movies about military experiences, the 
news and television in general.  The veteran reported that he 
no longer enjoys archery, hunting, hiking, backpacking, or 
fishing, which he enjoyed prior to service.  The examination 
revealed that the veteran had a restricted range of affect, 
including positive affect and he had moderate difficulties 
with attention and concentration.  

The medical evidence of record indicates that the veteran has 
impaired impulse control and obsessional rituals, which 
interfere with routine activity.  The veteran has symptoms of 
increased arousal as indicated by irritability, outbursts of 
anger and hypervigilence.  He becomes verbally abusive toward 
people when he feels as though he is not in control of the 
environment.  The veteran has difficulty going to sleep and 
staying asleep almost every night.  In the January 2007 VA 
examination, he stated that he has a difficult time sleeping 
because he worries about whether the doors are locked or 
people being outside of his trailer.  The veteran reported 
that he was alert and watchful without reason.  The examiner 
stated that the veteran appeared to have paranoid thought 
content based on several comments about the need to have guns 
for protection.  He also reported that he always carries a 
loaded gun and he gets up in the middle of the night to check 
the perimeter.  The veteran also stated that he often sets 
traps around his house when he has to leave to ensure that no 
one enters his house while he is gone.  

Furthermore, the competent medical evidence shows that the 
veteran exhibits the inability to establish and maintain 
effective relationships.  The veteran stated in the January 
2007 VA examination that he currently lives outside of 
Sumpter, Oregon on a piece of property in a trailer that is 
owned by a friend.  The veteran stated in his notice of 
disagreement that he lives by himself about 14 miles outside 
Sumpter, Oregon and that Sumpter has an approximate 
population of 150.  He does not have electricity or water and 
he gets his drinking water from a creek.  See June 2008 Board 
hearing.  The VA examinations noted that the veteran married 
once and has been divorced for approximately 34 years.  He 
reported that he believes he has two adult children, however 
he has no contact with them and he is unaware of where they 
live.  He is unable to maintain any type of relationship.  
The veteran asserted that he is not interested in forming 
relationships, because he often feels afraid that people 
close to him will die.  He reported that he feels detached 
and estranged from others and he has felt this way for 
approximately 35 years.  The examiner in June 2007 assessed 
that the veteran's responses indicated moderate to severe 
feelings of detachment or estrangement from others.  The 
examinations revealed that he has a few close friends. The 
January 2007 VA examiner noted that the veteran had little 
insight into his own psychological functioning or appropriate 
social interaction.  The veteran no longer works due to 
physical disabilities; however, when he did work, all of his 
positions were ones where he could work alone. 

The Board notes that both VA examiners assigned the veteran 
with a GAF score of 50.  A GAF score from 41 to 50 indicates 
that the veteran has serious symptoms of a mental illness or 
has major impairment in social or occupational functioning.  
  
In finding that a 70 percent rating is warranted, the Board 
declines to grant a 100 percent rating.  The competent 
medical evidence is negative for evidence of characteristics 
such as gross impairment in thought processes or 
communication; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  36 C.F.R. § 4.130, Diagnostic Code 9411.  There is 
evidence that the veteran has some impairment in thought 
process as discussed above.  However, in reviewing the entire 
evidence of record, it does not show total occupational and 
social impairment due to PTSD and the criteria for a 100 
percent rating have not been met.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  To the extent that the veteran's service-
connected disability affects his employment, such has been 
contemplated in the assignment of the current 70 percent 
schedular evaluation.  The evidence does not indicate that 
the veteran's service-connected PTSD has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), necessitated any 
frequent periods of hospitalization, or otherwise rendered 
impracticable such that application of the regular schedular 
standards is rendered impracticable.  Therefore, referral of 
this case for extra-schedular consideration is not warranted.  
See Floyd v. Brown¸ 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown¸ 9 Vet. App. 337 (1996).

III.  Merits of the Claim for Non-service Connection Pension

The veteran filed a claim for non-service-connected pension 
in June 2004.  He contends that due to a left lower leg 
injury and his PTSD he is unable to be gainfully employed.  
The RO denied the claim.  The veteran appeals this decision.  

Generally, pension is available to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to non-service-connected 
disabilities that are not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(a)(3).  

Benefits payable are subject to limitations on annual income 
and net worth.  38 U.S.C.A. §§ 1521, 1522; 38 C.F.R. §§ 
3.3(a)(3), 3.274.  Total disability is present when 
impairment of the mind or body renders it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  A disability is permanent if the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  38 C.F.R. § 3.340(b).

There are several bases on which permanent and total 
disability for pension purposes may be established.  Total 
and permanent disability may be determined on the basis of 
the objective "average person" or subjective 
"unemployability" tests, or on an extraschedular basis.  38 
C.F.R. §§ 3.321(b)(2), 4.15, 4.16(a), 4.17; see Brown v. 
Derwinski, 2 Vet. App. 444 (1992) (provides an analytical 
framework for application in pension cases).  In addition, a 
person is considered to be permanently and totally disabled 
if such person is disabled as determined by the Commissioner 
of Social Security, or if he is a patient in a nursing home 
for long-term care.  38 U.S.C.A. § 1502(a)(2); 38 C.F.R. § 
3.3(a)(3)(vi)(B).

Pension shall be paid to any veteran of war who is over the 
age of 65.  38 U.S.C.A. § 1513.  Permanent ant total 
disability will be presumed for a veteran over the age of 65.  
38 C.F.R. § 3.314(b)(2).

A finding of permanent and total disability based solely on 
"objective" criteria requires rating each disability under 
the appropriate Diagnostic Code of the VA's Schedule for 
Rating Disabilities, to determine whether the veteran has a 
combined 100 percent schedular evaluation for pension 
purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  
Permanent and total disability evaluations for pension 
purposes will be authorized, provided other requirements of 
entitlement are met, for congenital, developmental, 
hereditary, or familial conditions, as well as for 
disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving he has a lifetime 
impairment precluding him from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  However, if there is only one 
such disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  A veteran who is considered permanently and 
totally disabled under these criteria is then awarded a 100 
percent schedular rating for pension purposes.  38 C.F.R. § 
4.17.

Even if a veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted, in an 
exceptional case, on an extraschedular basis, if the veteran 
is unemployable by reason of his or her disabilities, age, 
occupational background and other related factors.  38 C.F.R. 
§ 3.321(b)(2).

VA regulations 38 C.F.R. §§ 3.321(b)(2) and 4.17(b) require 
that a veteran be "unemployable" before consideration of 
extraschedular entitlement to pension benefits.  
Consideration must be given to the veteran's disabilities, 
age, occupational background, and other related factors.  

The significant issue is whether the veteran is capable of 
performing the physical and mental acts required of 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Marginal employment, 
odd-job employment, and employment at half the usual 
remuneration; however, is not incompatible with a 
determination of unemployability if the restriction to 
securing or retaining better employment is due to disability.  
See 38 C.F.R. § 4.17(a).

The record reflects that the veteran served over 90 days in 
the active military during the Vietnam War Era from October 
1965 to August 1974.  Thus, he has met the service criteria 
for non-service-connected pension benefits. 

The record also shows that the veteran was born in February 
1947.  He dropped out of high school in the ninth grade; 
however, he received a general education development 
certificate in 1966.  He worked fulltime as a logger from 
1975 to 2000.  He was released from his job in 2000 after he 
had a left lower leg injury with compartment decompression, 
because his employer said he was a threat to himself and 
those around him.  Thereafter, he worked as a seasonal 
employee doing irrigation work for two years until his 
employer decided he needed someone who could do more physical 
labor.  The veteran reported that he has not held a job since 
the summer of 2005 and the only income he currently receives 
is $600 per month from VA for his service-connected PTSD.  

The veteran is service-connected for PTSD, with a current 
disability rating of 70 percent.  The RO listed the veteran's 
non-service-connected disability as history of crush injury 
of the left thigh with resultant neuropraxia and compartment 
syndrome post fasciotomy with a noncompensable rating.  The 
RO did not provide an examination or rating of the veteran's 
non-service-connected aortic stenosis disability.  However, 
as discussed below the appeal is granted and therefore, the 
veteran is not prejudiced by the RO not providing a 
disability rating for the aortic stenosis.  Given the likely 
permanent 70 percent evaluation for PTSD, the veteran meets 
the schedular requirements for non-service-connected pension 
under 38 C.F.R. § 4.16(a).  

A VA examination in January 2005 revealed that the veteran 
lived by himself for the last eighteen years.  He cooks, does 
yard work and cuts wood for his wood stove.  The veteran 
walked half a mile most days and once in the year prior to 
the examination he walked two and a half miles.  The examiner 
determined that the residuals from the left lower extremity 
injury were not a chronic disability that prevented him from 
being employed.  

However, the veteran provided a September 2005 private 
treatment report that revealed the veteran had moderate 
aortic stenosis with a valve area of 1.5 cm.  The physician 
assistant provided a handwritten note with the treatment 
report that stated due to his aortic stenosis, she believed 
he is unemployable at any job requiring physical labor and 
she would not recommend any job with stress that could induce 
anxiety due to his PTSD.   

The evidence demonstrates the veteran is no longer able to 
perform the duties of his last job due to his physical 
disabilities.  The veteran's treating physician recommended 
that he not engage in any job that requires physical labor 
because of his aortic stenosis.  The veteran has no 
employment experience in any occupation, which does not 
require physical labor.  The evidence shows that he has never 
been employed in a sedentary job.  He has no special training 
or transferable skills, which would prepare him to perform in 
any occupation, which does not include physical labor.  In 
addition, the symptoms of his PTSD would make it difficult 
for him to perform most sedentary jobs as his physician 
recommended that he avoid jobs that would induce stress or 
anxiety.  There is nothing in the record, which would 
indicate there is any possibility that his impairments would 
improve.  He lives far away from a VA facility or a private 
physician and he receives treatment sporadically.  The Board 
concludes that the evidence demonstrates the veteran's 
disabilities are of such severity as to result in his being 
permanently and totally disabled.  

Based on the foregoing, the evidence supports a grant of 
nonservice-connected pension benefits.  The Board notes that 
in reaching this conclusion, the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been 
applied as appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to an initial rating of 70 percent for 
service-connected PTSD is granted.

2.  Entitlement to a permanent and total disability rating 
for non-service-connected pension is granted.  


REMAND

The veteran underwent a VA examination in January 2005.  The 
examiner noted that he was not provided the claims file.  He 
provided an opinion that the veteran's hypertension was less 
likely than not service-connected.  However, the service 
medical records indicate that the veteran may have had 
hypertension in April 1974.  As the examiner did not review 
the claims file prior to providing his opinion, the Board 
finds that the opinion was not adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303,  311 (2007) (holding that once 
the VA undertakes the effort to provide an examination when 
developing a service connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the veteran 
to be examined by an appropriate 
medical specialist.  The RO should 
provide the veteran's claims file to 
the examiner for review in conjunction 
with the examination.  The examiner 
should advance an opinion as to whether 
the veteran's hypertension is at least 
as likely as not (i.e., a 50 percent or 
greater probability) etiologically 
related to the veteran's active 
service.  The examiner should provide a 
complete rationale for all conclusions 
reached.   

2.	Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to service 
connection for hypertension, based on a 
review of the entire evidentiary 
record.  If the benefit sought on 
appeal remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


	
____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


